


Exhibit 10.12.2

 

AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is dated
as of November 25, 2013 and is entered into by and among INSMED INCORPORATED, a
Virginia corporation (“Parent”), INSMED PHARMACEUTICALS, INC., a Virginia
corporation (“Insmed Pharma”), CELTRIX PHARMACEUTICALS, INC., a Delaware
corporation (“Celtrix”), TRANSAVE, LLC, a Delaware limited liability company
(“Transave”, together with Parent, Insmed Pharma, and Celtrix are hereinafter
collectively referred to as the “Borrowers” and each individually as a
“Borrower’’), and HERCULES TECHNOLOGY GROWTH CAPITAL, INC., a Maryland
corporation (“Lender”). Capitalized terms used herein without definition shall
have the same meanings given them in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Borrowers and Lender have entered into
that certain Loan and Security Agreement dated as of June 29, 2012 (as may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement’’), pursuant to which Lender has extended and make available to
Borrowers certain extensions of credit.

 

B.                                    Borrowers and Lender have agreed to amend
the Loan Agreement upon the terms and conditions more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

 

1.                                      AMENDMENTS.

 

1.1                               The definition of “Amortization Date” in
Section 1.1 is amended and restated with the following:

 

“Amortization Date” means July 1, 2014; provided that if Borrowers (i) achieve
positive data from their TARGET-112 Phase II NTM Trial and (ii) pays Lender an
additional $100,000 fee on or prior to July 1, 2014, then the Amortization Date
shall be extended to January 1, 2015.

 

1.2                               The reference to “$200,000” in clause (vii) of
the definition of “Permitted Indebtedness” in Section 1.1 is hereby amended and
restated with “$250,000”.

 

1.3                               The second sentence in Section 2.2(d) is
amended and restated with the following:

 

The Borrowers shall repay the aggregate Term Loan principal balance that is
outstanding on the Amortization Date in equal monthly installments of principal
and interest (based upon a 30 month amortization schedule) commencing on the
applicable Amortization Date and continuing on the first business day of each
month thereafter with any yet to accrue amortization payments (balloon) due on
the Term Loan Maturity Date.

 

--------------------------------------------------------------------------------


 

2.                                      BORROWERS’ REPRESENTATIONS AND
WARRANTIES. Each Borrower represents and warrants that:

 

(a)                                 immediately upon giving effect to this
Amendment (i) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date), and (ii) no Event of Default has occurred and is continuing;

 

(b)                                 such Borrower has the corporate power and
authority to execute and deliver this Amendment and to perform its obligations
under the Loan Agreement, as amended by this Amendment;

 

(c)                                  the certificate of incorporation, bylaws
and other organizational documents of such Borrower delivered to Lender on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

(d)                                 the execution and delivery by such Borrower
of this Amendment and the performance by such Borrower of its obligations under
the Loan Agreement, as amended by this Amendment, have been duly authorized by
all necessary corporate action on the part of such Borrower;

 

(e)                                  this Amendment has been duly executed and
delivered by such Borrower and is the binding obligation of such Borrower,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
liquidation, moratorium or other similar laws of general application and
equitable principles relating to or affecting creditors’ rights; and

 

(f)                                   as of the date hereof, such Borrower has
no defenses against the obligations to pay any amounts under the Obligations.

 

Each Borrower understands and acknowledges that Lender is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

 

3.                                      LIMITATION. The amendments set forth in
this Amendment shall be limited precisely as written and shall not be deemed
(a) to be a waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Lender may now have or may have in the
future under or in connection with the Loan Agreement or any instrument or
agreement referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof. Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

 

4.                                      EFFECTIVENESS. This Amendment shall
become effective upon the satisfaction of all the following conditions
precedent:

 

4.1                               Fee. The Borrowers shall pay Lender a
non-renewable facility fee equal to $100,000.

 

2

--------------------------------------------------------------------------------


 

4.2                               Amendment. The Lender shall have duly executed
counterparts of this Amendment signed by the parties hereto.

 

4.3                               Insurance Certificate. The Lender shall have
received insurance certificates reasonably satisfactory to Lender adding
[DESCRIBE NEW ADDRESS] to such policies.

 

5.                                      COUNTERPARTS. This Amendment may be
signed in any number of counterparts, and by different parties hereto in
separate counterparts, with the same effect as if the signatures to each such
counterpart were upon a single instrument. All counterparts shall be deemed an
original of this Amendment.

 

6.                                      INCORPORATION BY REFERENCE. The
provisions of Section 11 of the Agreement shall be deemed incorporated herein by
reference, mutatis mutandis.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly authorized and caused this Amendment
to be executed as of the date first written above.

 

BORROWERS:

 

INSMED INCORPORATED

 

 

 

By:

/s/ Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Title:

Chief Financial Officer

 

 

 

INSMED PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Title:

Chief Financial Officer

 

 

 

TRANSAVE, LLC

 

 

 

BY: INSMED INCORPORATED, ITS MANAGING

 

MEMBER

 

 

 

By:

/s/ Christine Pellizzari

 

Name:

Christine Pellizzari

 

Title:

General Counsel & Corporate Secretary

 

 

 

CELTRIX PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Andrew T. Drechsler

 

Name:

Andrew T. Drechsler

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

 

 

 

By:

/s/ Ben Bang

 

Name:

Ben Bang

 

Its:

Senior Counsel

 

 

--------------------------------------------------------------------------------
